DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 filed 25 February 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spivakovsky et al (US 2018/0131815 A1) in view of Su (US 2020/0393998 A1) and Darken et al (US 7031950 B2).  
Spivakovsky et al disclose detecting detects in a printed image. After a printing operation is initiated using image data to generate a printed image, the printed image is then scanned to generate a scanned image and a reference image is generated from the image data. Whether defects are present in the printed image is determined on the basis of a comparison of the reference image with the scanned image. See abstract.
Su discloses a printing device receiving one or more images associated with a printed page, where the printed page has been printed by a printer engine of the printing device. The printing device provides, to a trained machine learning system, the one or more images. The trained machine learning system comprises one or more trained convolutional neural networks (CNNs) configured to receive an image depicting at least a portion of a page printed by the printer engine and to provide one or more outputs related to potential defects associated with the printer engine. Further, the printing device obtains, from the trained machine learning system, one or more outputs indicating at least one potential defect associated with the printer engine and determines, using a solutions database, whether one or more solutions to resolve the at least one potential defect associated with the printer engine are available. After determining that the one or more solutions to resolve the at least one potential defect are available, the printing device provides, by way of a graphical interface, information about the one or more solutions. See abstract/summary.
Darken et al disclose predicting the remaining lifetime of a device of a given type using a neural network. See abstract and background discussion.

Referring to claim 1:
Spivakovsky et al disclose an apparatus comprising a communication interface 102 to receive an image file, wherein the image file 106b represents a scanned image  of an output generated by a printing device 108 (par. 25), wherein the scanned image has arbitrary content (par. 17 – received image data 106 is a printable image, any printable image, and therefore has arbitrary content). Spivakovsky et al disclose an identification engine 102b to process the image file to identify defects present in the printed image determined on the basis of a comparison of the reference image with the scanned image (par. 18 and 32).
Su discloses an identification engine 200 to process an image file with a convolutional neural network model to identify a feature, wherein the feature may be indicative of a potential failure, wherein the convolutional neural network was trained with a plurality of training images to identify the feature (par. 4 and 30-31). Based on the prediction made by the machine learning model, Su discloses actionable recommendations can be made such as retrieving potential repairs from a solution database and reporting to user a recommended action to take. Repairs can include contacting the printing device manufacturer, applying automatic software updates of the printing device, and/or providing instructions for manually addressing the issue (par. 34). As such, the techniques described by Su can be used to improve a printing device's performance by improving the quality of the images printed by the device and saving service costs by identifying the defects of a printer engine on the printing device before any repair technician is sent. Moreover, by using machine learning models, more complex and/or more varied problems than traditional image processing techniques can diagnose (e.g., the machine learning models can detect problems preemptively before they become visible to the user), more problems than known to a repair technician can diagnose, and so on. Other advantages and improvements are also possible and may be appreciated from Su’s disclosure (par. 35).
 While Spivakovsky et al do not disclose an identification engine, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the identification engine disclosed by Su in order to achieve the advantages discussed above.
And while the combination of Spivakovsky et al and Su do not disclose an image analysis engine to indicate a life expectancy of a part associated with the potential failure based on the feature, Darken et al disclose predicting the remaining lifetime of a device of a given type using a neural network (see abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the processor in the combination of Spivakovsky et al and Su also function as an image analysis engine and use the convolutional neural network in Su to indicate a life expectancy of a part associated with the potential failure based on the feature.
Referring to claim 2:
Spivakovsky et al further comprises a rendering engine 102a.
Referring to claim 3:
Spivakovsky et al disclose the rendering engine generating a rendered image file (par. 17-18 and 34).
Referring to claim 5:
In the combination of Spivakovsky et al, SU, and Darken, the identification engine would identify the feature based on a difference between the image file and the rendered image file (par. 41 in Spivakovsky et al).
Referring to claim 6:
In the combination of Spivakovsky et al, SU, and Darken, a memory storage unit would store a training dataset, wherein the image analysis engine uses the training dataset to process the image file (par. 108 in Su).
Referring to claim 7:
Spivakovsky et al further comprises a scanner module 104 in communication with the communication interface 102, wherein the scanner module is to generate the image file 106b (par. 25).


Referring to claims 8-9 and 11:
The method set forth corresponds to the function of the apparatus as set forth in claims 1-3 and 7, and is therefore rejected on the same basis as indicated above.
Referring to claims 12-15:
In the combination of Spivakovsky et al, SU, and Darken, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a machine-readable storage medium encoded with instructions executable by a processor (par. 49 in Su), whereby when the instructions are executed by the processor, the processor performs the functions of the apparatus as set in claims 1-3 and 7. Therefore claims 12-15 are rejected on the same basis as indicated above.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spivakovsky et al, SU, and Darken as applied to claim 3 above, and further in view of Naka et al (US 5109275 A).
Naka et al disclose an image copier apparatus including scanning and analysis means for deriving image scanning data signals from an original image and a printer apparatus for printing a copy of that original image, in which a neural network is utilized to correct image scanning data signals to obtain printing density data signals and in which signals indicative of at least one internal environmental condition of the printer apparatus are inputted to the neural network together with the image scanning data signals, such that the printing density signal values that are outputted from the neural network will be determined based on not only the image analysis values but also one or more internal environmental conditions of the printer. This is made possible by executing the "learning" operation for establishing values for the internal parameters of the neural network by varying not only the image analysis data values that are inputted to the neural network during that "learning" but also by inputting to the neural network a plurality of respectively different data values representing different values of at least one internal environmental condition of the printer. By executing the "learning" operation for each of a plurality of different sets of image analysis data values each derived by scanning a sample image which was previously printed out under a certain internal environmental condition, while inputting to the neural network data representing the internal environmental condition of the printer at the time of printing that sample image, it becomes possible to establish internal parameters for the neural network whereby substantially accurate values of printing density signal will be produced thereafter from the neural network, for reproduction of arbitrary images under arbitrary internal environmental conditions, e.g. at various different internal temperatures of the printer, which lie within a range of temperatures for which internal parameter "learning" by the neural network was previously executed. See summary in col. 4.

Referring to claims 4 and 10:
While the combination of Spivakovsky et al, SU, and Darken do not disclose using the rendered image file as a passing sample to train the identification engine, such a feature is well-known in the prior art. For example, see the "learning" operation disclosed in Naka et al (see at least summary). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have improved the combination of Spivakovsky et al, SU, and Darken to use the rendered image file as a passing sample to train the identification engine in order to achieve consistently high quality of reproduction in printing apparatus which use a neural network.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 February 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Uwatoko et al (US 20050240376 A1) disclose diagnosing a failure occurring in an image forming apparatus. The failure causes defect in an image output from the image forming apparatus. The failure diagnosis includes acquiring operation state signals indicating operation states during the image forming apparatus operating in different operation conditions, respectively; and analyzing the acquired operation state signals based on a failure probability model, which is obtained by modeling a cause of the failure occurring in the image forming apparatus with using probabilities, to execute failure diagnosis with respect to each of constituent members constituting the image forming apparatus.

Klassen et al (US 20060110009 A1) disclose detecting image quality defects in images rendered by a rendering device. Original image data rendered by an image rendering device is captured by an image capturing device. Regions of interest may be identified to provide information indicating where image quality defects of the rendering device may be identified. At each region of interest, the original image data may be compared to the captured image data of a corresponding region of interest to determine color difference of the captured image at the region of interest. The color difference may be subsequently converted from a device independent color space to a device dependent color space. Based on the converted color difference and input intensity of the original image data at the region of interest, a colorant error may be determined for the region of interest, and/or a scan line and a row line including the region of interest.

Murphy et al (US 20100274983 A1) disclose implementing a virtual layering of backup information across storage locations in the backup architecture. Statistical models are utilized to dynamically re-allocate backup information among storage locations and/or layers to ensure availability of data, minimum latency upon restore, and minimum bandwidth utilization upon restore. In addition, heuristics or machine learning techniques can be applied to proactively detect failures or other changes in storage locations such that backup information can be reallocated



Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Su (US 10831417 B1) discloses a convolutional neural network based copy or print wizard. A printing device receives and provides a source image to a trained machine learning configured to predict potential quality issues associated with the source image. The printing device can then obtain, from the trained machine learning system, one or more outputs indicating at least one potential quality issue associated with the source image. The printing device can then determine, using a solutions database, one or more image enhancements to resolve the at least one potential quality issue. The printing device can then provide, by way of a graphical interface, information about the one or more image enhancements. See abstract/summary.

Wendel et al (US 11100630 B2) disclose capturing image data of the packaging containers produced in a machine, defining image features in the image data representing defects in the packaging containers, associating the image features with different categories of defects, inputting the image features to a machine learning-based model for subsequent detection of categories of defects in packaging containers based on the image features, determining time stamps for the occurrence of defects in said subsequent detection, determining associated production parameters of the packaging containers in the machine for the occurrence of defects based on the time stamps, and correlating said occurrence and category of the defects with said production parameters. See abstract/summary.

Imamura et al (US 2020/0410655 A1) disclose image determination model that has been learned and that determines whether a print image outputted to a printing medium from a printing device is a good image or a failure image. The image determination model uses a neural network configured to hold a parameter determined by machine learning, and outputs a result of a determination as to whether the print image is a good image or a failure image on a basis of determination data output from the neural network, wherein the parameter is determined by machine learning that uses first teaching data and second teaching data, the first teaching data being teaching data corresponding to the failure image, and the second teaching data being teaching data corresponding to the good image. See claim 12.

Turcot et al (US 2020/0302235 A1) discloses deep convolutional neural network computing accomplished using a multilayered analysis engine. The multilayered analysis engine includes a deep learning network using a convolutional neural network (CNN). The multilayered analysis engine is used to analyze multiple images in a supervised or unsupervised learning process. Multiple images are provided to the multilayered analysis engine, and the multilayered analysis engine is trained with those images. A subject image is then evaluated by the multilayered analysis engine. The evaluation is accomplished by analyzing pixels within the subject image to identify image features within the subject image. The results of the evaluation are output. The multilayered analysis engine is retrained using a second plurality of images. See abstract.

Asai et al (US 2020/0013158 A1) disclose detecting an image defect on a sheet on which an image has been formed, a likelihood calculator that calculates a likelihood that an image forming member associated with the image formation is a generation factor of the image defect, a predictor that predicts a change in the image defect generated by the image forming member as a generation factor, and a learning unit that causes the predictor to perform learning using the detected image defect as learning data, wherein the learning unit changes, according to the likelihood, a learning mode of the image defect to be used as the learning data. See abstract

Lin et al (US 20220060591 A1) disclose an apparatus receiving camera data associated with a printing device and an analysis engine to analyze the camera data with a convolutional neural network model to identify an issue. The apparatus also includes a resolution engine to determine a solution for the issue. A training database includes test images to train the convolutional neural network to recognize issues from the output of the printing devices. Additional test images may be added to the training database for continued retraining of the convolutional neural network over time. In addition, storing the training data in the training database allows for the apparatus 10a to change the model used by the analysis engine to another convolutional neural network, another type of neural network, or another type of machine learning model. See abstract and par. 31-32.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott A Rogers/
Primary Examiner, Art Unit 2672
09 June 2022